Title: To George Washington from Patrick Henry, 4 April 1785
From: Henry, Patrick
To: Washington, George



Dear Sir.
Richmond [Va.] April 4th 1785

I beg Leave to introduce to you the Bearer Mr Arnold Henry Dohrman. He is of Lisbon, but has spent a year or two in America, gratifying himself with the Sight of a Country to whose Interests he devoted himself & his Fortune in the very early Periods of the late War. Hundreds (I believe I am within bounds) of our captive Countrymen, bereft of Clothes Victuals Friends & Money, found all these in his Bounty; And this at a Time & place when the Fury & Rage of our Enemys against what they called Rebellion carry’d them to Acts of Cruelty & great Inhumanity. Congress sensible of his Merit, several years ago made him Agent for the united States in Portugal, & I beleive would have gladly given him more substantial proofs of the public Gratitude had oppertunity presented. Our Senate gave him their Thanks & I beleive the Delegates would have done so, had it not been that he arrived here just at the close of a tedious Session, in very bad Weather when every Member was anxious to get away & Business of great Extent & Magnitude was crouded into the Compass of one or two Days Discussion.
Mr Dohrman has liberal, extensive, & usefull Intentions respecting America. He has a good Deal of Business with Congress & intends to spend some time at New York. I feel myself much interested in the Reception he meets with there, sensible as I am of his great Merit & amiable Disposition. And I cannot but hope, our Country may be availed of his unbounded Zeal for her Service, joined to very respectable Abilitys, & Experience in European Business & Politics.
In giving this worthy person your Countenance you will much oblige him who is with the sincerest Attachment Dear sir your most obedient Servant

P. Henry

